PER CURIAM:
Plaintiff respondents Singletons sued to enjoin the defendant appellants Kochs from interfering with the Singletons’ use and improvement of an easement which they claimed to have across the easterly thirty feet of the Kochs’ property. The trial court entered judgment for the Singletons and enjoined the Kochs from interfering with their use of the easement. The Kochs have appealed, contending that the record before the trial court, which was composed primarily of stipulations, did not support the findings, conclusions and judgment of the trial court. We have reviewed the record and find the appellant Kochs’ contentions to be without merit. Finding no error, we affirm the judgment of the district court.
Costs to respondents.